Citation Nr: 0704076	
Decision Date: 02/08/07    Archive Date: 02/22/07

DOCKET NO.  02-06 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased evaluation in excess of 20 
percent for residuals of a fracture of the left ankle.

2.  Entitlement to an increased evaluation in excess of 10 
percent for sinusitis.

3.  Entitlement to an increased evaluation in excess of 10 
percent for tinnitus. 

4.  Entitlement to a compensable evaluation for a scar of the 
left scapula.

5.  Entitlement to an increased evaluation in excess of 10 
percent for a laceration scar of the left frontal scalp.

6.  Entitlement to a compensable evaluation for residuals of 
a ganglion cyst removal, right foot.

7.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  

8.  Entitlement to an increased evaluation in excess of 60 
percent for gastroesophageal reflux disease.

9.  Entitlement to service connection for sleep apnea, 
claimed as a sleep disorder.

10.  Entitlement to service connection for tinea versicolor.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christine C. Kung, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1978 to October 
1998.

This matter comes on appeal before the Board of Veterans' 
Appeals (Board) from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (RO) which denied the benefits sought on 
appeal.  

The veteran testified at a May 2003 Board hearing; the 
hearing transcript has been associated with the claims file.  

The Board remanded the case to the RO for further development 
in December 2003.  Development has been completed and the 
case is once again before the Board for review.

Subsequently, in a February 2005 rating decision, the RO 
granted service connection for left knee strain and for a 
neck disability, effective June 21, 2000.  That decision was 
a complete grant of benefits with respect to the issues of 
service connection for left knee strain and a neck 
disability.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).

The issues of entitlement to (1) TDIU; entitlement to an 
increased rating for (2) gastroesophageal reflux disease; and 
entitlement to service connection for (3) sleep apnea, 
claimed as a sleep disorder, and (4) tinea versicolor are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The veteran is shown to have a symptomatic left ankle 
with chronic pain, 0 degrees dorsiflexion, 20 degrees plantar 
flexion, and a moderately severe limp tending to favor the 
left leg.  

2. The veteran's sinusitis results in sinus pain and 
pressure, headaches, congestion, and postnasal drip, and has 
required antibiotic treatment up to 4 times per year, with 
additional physician's visits.  

3.  The veteran's service-connected tinnitus is assigned a 10 
percent rating, the maximum rating authorized under 38 C.F.R. 
§ 4.87, Diagnostic Code 6260.  

4.  A scar on the left scapula is shown to be non-tender on 
past examination, and is no longer visible.  

5.  Examination reflects a 2.5-centimeter by 0.75-centimeter, 
superficial laceration scar on the left frontal scalp, 
slightly elevated to 0.25 centimeters, moderately tender on 
deep pressure, freely movable, and stable; the scar does not 
affect function. 

6.  Residuals of a ganglion cyst removal in the right foot 
include a 2.5-centimeter by 2-millimeter superficial scar on 
the dorsal aspect of the right foot; the scar appeared to be 
mild to moderately tender on examination.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 20 percent 
for a fracture of the left ankle have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2005); 
38 C.F.R. § 4.71a, Diagnostic Code 5010-5271 (2006).  

2.  The criteria for a 30 percent evaluation for sinusitis 
have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).

3.  There is no legal basis for the assignment of a schedular 
evaluation in excess of 10 percent for bilateral tinnitus.  
38 U.S.C.A. §1155 (West 2002); 38 C.F.R. § 4.87, Diagnostic 
Code 6260 (2002 & 2005); Smith v. Nicholson, 451 F.3d 1344 
(Fed. Cir. 2006).  

4.  The criteria for a compensable evaluation for a scar of 
the left scapula have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 
4.118, Diagnostic Codes 7804 (Prior to and from Aug. 20, 
2002).

5.  The criteria for an evaluation in excess of 10 percent 
for a laceration scar of the left frontal scalp have not been 
met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2005); 38 C.F.R. § 4.118, Diagnostic Codes 7804 (Prior 
to and from Aug. 20, 2002).

6.  From December 23, 2004, the criteria for 10 percent 
evaluation for residuals of a ganglion cyst removal of the 
right foot have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2005); 38 C.F.R. § 4.118, Diagnostic 
Codes 7804 (Prior to and from Aug. 20, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A. Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA has met all statutory and regulatory 
VCAA notice and duty to assist requirements.  See 38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159 (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In a February 2002 letter, VA informed the veteran of the 
evidence necessary to substantiate his claims, evidence VA 
would reasonably seek to obtain, and information and evidence 
for which the veteran was responsible.  VA also asked the 
veteran to provide any evidence that pertains to his claim.  

A February 2005 correspondence provided the veteran with 
notice of the type of evidence necessary to establish a 
disability rating and effective date.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  This notice was not 
received prior to the initial rating decision.  However, 
despite the inadequate timing of this notice, the Board finds 
no prejudice to the veteran in proceeding with the issuance 
of a final decision.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
There is no indication that any notice deficiency reasonably 
affects the outcome of this case.  The Board finds that any 
VCAA notice deficiency is harmless error.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006). 

The veteran's service medical records, VA treatment records, 
private treatment records, and VA examinations, and a Board 
hearing transcript have been associated with the claims file.  
VA has provided the veteran with every opportunity to submit 
evidence and arguments in support of his claim, and to 
respond to VA notices.  The veteran and his representative 
have not made the Board aware of any additional evidence that 
needs to be obtained prior to appellate review.  The record 
is complete and the case is ready for review.

B.  Law and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  The 
percentage ratings are based on the average impairment of 
earning capacity and individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1 (2006).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2006).  Any reasonable 
doubt regarding a degree of disability will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2006).  

The Board notes that the United States Court of Appeals for 
Veterans Claims (CAVC) has distinguished a new claim for an 
increased rating of a service-connected disability from a 
case where the veteran expresses dissatisfaction with an 
initial rating of a disability that has just been service-
connected.  See Fenderson v. West, 12 Vet. App 119 (1999).  
In the latter case, VA must assess the level of disability 
from the date of initial application for service connection 
and determine whether the level of disability warrants the 
assignment of different disability ratings at different times 
over the life of the claim, a practice known as a "staged 
rating."  Id.  In this case, a staged rating is not for 
consideration. 

1.  Residuals of a Left Ankle Fracture

The veteran's left ankle fracture is currently rated under 38 
C.F.R. § 4.71a, Diagnostic Code 5010-5271.  See also 38 
C.F.R. § 4.27 (2006) (hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  

Diagnostic Code 5010 provides that arthritis due to trauma is 
rated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2006).  Degenerative arthritis is rated 
on the basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint involved.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Limitation of motion for the 
ankle in this case is rated under Diagnostic Codes 5271.  See 
38 C.F.R. § 4.71a (2006).  

Under Diagnostic Code 5271, a 10 percent evaluation is 
assigned for moderate limitation of the ankle, and a maximum 
20 percent evaluation is assigned for marked limitation of 
motion. 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2006).  

In evaluating disabilities of the musculoskeletal system, it 
is necessary to consider, along with the schedular criteria, 
functional loss due to flare-ups of pain, fatigability, 
incoordination, pain on movement, and weakness.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to 
due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  38 
C.F.R. § 4.40 (2006).  Pain on movement, swelling, deformity, 
or atrophy of disuse are relevant factors in regard to joint 
disability.  38 C.F.R. § 4.45 (2006).  Painful, unstable, or 
malaligned joints, due to a healed injury, are entitled to at 
least the minimal compensable rating for the joint.  38 
C.F.R. § 4.59 (2006).  

A June 2000 VA examination reflects decreased sensation over 
the left ankle.  The veteran had 0 degrees dorsiflexion 
without pain, 25 degrees plantar flexion without pain, and no 
more than 2 degrees inversion and eversion without pain.  He 
walked with a moderate limp tending to favor the left leg.  

April 2003 VA x-rays of the left ankle reflect an old 
fracture deformity of the medial malleolus with mild 
degenerative changes involving the talotibial joint. 

During a June 2004 VA examination, the veteran reported 
chronic pain.  Examination of the left ankle revealed no 
external deformity.  The veteran had 0 degrees dorsiflexion 
and 23 degrees plantar flexion limited by discomfort at 20 
degrees.  The veteran had a moderately severe limp favoring 
the left leg.  The examiner stated that there was no 
limitation due to weakness, fatigability, incoordination or 
flare-ups, no effect on usual occupation, no incapacitating 
episodes, and no assistive devises.  X-rays of the left ankle 
revealed a tiny calcific density. 

August 2004 VA treatment records assessed the veteran with 
degenerative joint disease in the left ankle secondary to 
trauma and posterior tibial tendon dysfunction, noting 
multiple symptoms to the left ankle.

The medical evidence of record reflects a symptomatic left 
ankle with chronic pain, 0 degrees dorsiflexion, 20 degrees 
plantar flexion, and a moderately severe limp tending to 
favor the left leg.  However, the veteran has already been 
assigned the maximum 20 percent evaluation allowed under 
Diagnostic Code 5271 for marked limitation of motion.  The 
veteran is not shown to have ankylosis of the ankle which 
could potentially result in a disability evaluation in excess 
of 20 percent.  See 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2006).  Thus, an increased evaluation for residuals of a 
left ankle fracture is not warranted.

2.  Sinusitis

The veteran is assigned a 10 percent evaluation under 
Diagnostic Code 6513 for sinusitis.  A 10 percent evaluation 
is assigned for sinusitis with evidence of one or two 
incapacitating episodes per year of sinusitis requiring 
prolonged (lasting four to six weeks) antibiotic treatment, 
or three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting. 38 C.F.R. § 4.97, Diagnostic Code 6513 
(2006).  A 30 percent evaluation is assigned with evidence of 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain, and 
purulent discharge or crusting. Id.  A 50 percent rating is 
evaluation is assigned with evidence of following radical 
surgery with chronic osteomyelitis, or near constant 
sinusitis characterized by headaches, pain and tenderness of 
affected sinus, and purulent discharge or crusting after 
repeated surgeries. Id.  An incapacitating episode of 
sinusitis means one that requires bed rest and treatment by a 
physician. Id. at Note.

VA treatment records and examinations show that the veteran 
has been seen by VA repeatedly for chronic sinusitis and 
sinus infections, with symptoms such as headaches, sinus pain 
and pressure, tenderness, mucosal thickening, congestion, and 
postnasal drip.  (See VA treatment Records, September 2000 to 
April 2004).  

The veteran's sinusitis has required antibiotic treatment.  
Id.  VA treatment records show that the veteran was treated 
with a 10-day course of antibiotics for sinusitis in 
September 2000.  He was treated with a 6-week course of 
antibiotics in December 2000.   In November 2001, the veteran 
was treated with a 10-day course of antibiotics, and was 
treated with an additional 20-day course of antibiotics later 
that month.  Between December 2001 and January 2002, it 
appears that the veteran was treated with a 20-day course of 
antibiotics.  A January 2002 treatment report noted that the 
veteran had been treated with multiple courses of 
antibiotics.  He was receiving antibiotic treatment at that 
time.  The veteran was also treated with 20 to 21-day courses 
of antibiotics in February 2002, July 2002, October 2002, May 
2003, June 2003, August 2003, October 2003, and April 2004.

During a June 2004 VA examination, the examiner stated that 
the veteran's sinusitis had been worsening.  Sinusitis was 
not seasonal but was present in equal intensity year round, 
manifested predominantly by daily postnasal drip, productive 
cough, and nasal congestion.  The examiner assessed the 
veteran with mild sinusitis. 

The veteran's sinusitis has required antibiotic treatment up 
to 4 times a year for approximately 3 weeks per episode.  VA 
treatment records also reflect additional physician's visits 
due to sinusitis and treatment with a nasal steroid.  (See VA 
treatment Records, September 2000 to April 2004).  It is 
unclear from the record how many episodes of sinusitis 
required bed rest, or how many non-incapacitating episodes 
the veteran has in a year that do not require physician 
treatment.  However, the June 2004 VA examination noted that 
sinusitis had been worsening, and was present year round.  
Thus, the Board finds that the veteran's disability more 
closely resembles the criteria for a 30 percent evaluation 
for three or more incapacitating episodes per year of 
sinusitis or more than six non-incapacitating episodes per 
year of sinusitis.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 
C.F.R. §§ 4.3, 4.7 (2006).   

The veteran is not shown to have had radical surgery or 
repeated surgeries for sinusitis to warrant a higher 50 
percent evaluation. See 38 C.F.R. § 4.97, Diagnostic Code 
6513 (2006).

3.  Tinnitus 

The veteran is a seeking an increased evaluation for service-
connected tinnitus.  The veteran is currently assigned a 10 
percent evaluation for tinnitus under Diagnostic Code 6260.  

Disability evaluations are determined by the application of a 
Schedule of Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic 
Code 6260, which was revised effective June 13, 2003, to 
clarify existing VA practice that only a single 10 percent 
evaluation is assigned for tinnitus, whether the sound is 
perceived as being in one ear, both ears, or in the head.  
38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2006).  

In Smith v. Nicholson, 19 Vet. App. 63 (2005), the CAVC 
reversed a Board decision that found that, under pre-June 
2003 regulations, no more than a single 10 percent rating 
could be provided for tinnitus, whether perceived as 
bilateral or unilateral.  The Court held that pre-1999 and 
pre-June 13, 2003 versions of Diagnostic Code 6260 required 
that VA assign dual 10-percent ratings for "bilateral" 
tinnitus where it was perceived as affecting both ears.

VA appealed the CAVC's decision in Smith to the United States 
Court of Appeals for the Federal Circuit (Federal Circuit).  
The Federal Circuit reversed the CAVC's decision in Smith, 
and affirmed VA's long-standing interpretation of Diagnostic 
Code 6260 as authorizing only a single 10 percent rating for 
tinnitus, whether perceived as unilateral or bilateral. 
Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).  Citing 
Supreme Court precedent, the Federal Circuit explained that 
an agency's interpretation of its own regulations was 
entitled to substantial deference by the courts as long as 
that interpretation was not plainly erroneous or inconsistent 
with the regulations. Id, slip op. at 9-10.  Finding that 
there was a lack of evidence in the record suggesting that 
VA's interpretation of Diagnostic Code 6260 was plainly 
erroneous or inconsistent with the regulations, the Federal 
Circuit concluded that the Court erred in not deferring to 
VA's interpretation.

As a consequence of that holding, the Board finds, consistent 
with VA's longstanding interpretation that a single 10 
percent disability rating is the maximum rating available 
under Diagnostic Code 6260, that the veteran's claim for an 
evaluation in excess of 10 percent for service-connected 
tinnitus must be denied as a matter of law.  As the 
disposition of this claim is based on the law, and not the 
facts of the case, the claim must be denied based on a lack 
of entitlement under the law. See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  

4.  Left Scapula Scar, Laceration Scar on the Left Frontal 
Scalp, and Residuals of a Right Foot Ganglion Cyst Removal

Under Diagnostic Code 7804, applicable prior to August 20, 
2002, scars that are superficial and painful on objective 
demonstration are assigned a 10 percent evaluation.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (Prior to Aug. 20, 
2002).  

Under the current Diagnostic Code 7804, scars that are 
superficial and painful on examination are assigned 10 
percent evaluation. 38 C.F.R. § 4.118, Diagnostic Code 7804 
(2006).  A superficial scar as one not associated with 
underlying soft tissue damage. Id. at Note (1).  A 10 percent 
evaluation will be assigned for a scar on the tip of a finger 
or toe even if amputation of the part would not warrant a 
compensable evaluation. Id. at Note (2).

Other scars are rated on limitation of function of the 
affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).

a.  Left Scapula Scar

During a June 2000 VA examination, the veteran reported pain 
in the area of the scar and some tenderness.  The examiner 
found, however, that the 14-centimeter scar over the medial 
aspect of the right scapula was well healed and non-tender.   

During a December 2004 VA examination, the veteran reported 
that he had a burning sensation in the left shoulder area 
with movement.  Physical examination, however, revealed no 
visible scar, other than a vaccination in the deltoid area.  
The veteran was unable to point out the scar he was claiming.

Prior August 20, 2002, the Board finds that a compensable 
evaluation is not warranted for a scar on the left scapula, 
under Diagnostic Code 7804.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (Prior to Aug. 20, 2002).  During the 
June 2000 VA examination, although the veteran reported that 
the scar was tender, it was not shown to be painful on 
objective demonstration.  

From August 20, 2002, the Board finds that a compensable 
evaluation is not warranted where the veteran's scar is not 
shown to be painful on examination.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (From to Aug. 20, 2002).  As noted 
above, the June 2000 VA examination reflects a non-tender 
scar, and although the veteran reported that the shoulder 
area was painful during the December 2004 VA examination, his 
scar was no longer visible and the veteran was unable to 
point out the scar he was claiming.  The examiner noted at 
the time of the December 2004 VA examination that the veteran 
was a poor historian and that he was very vague with the 
details on these scars.  Thus, the Board finds that a 
compensable evaluation is not warranted for a scar on the 
left scapula.  

b.  Laceration Scar on the Left Frontal Scalp

During the June 2000 VA examination, the veteran reported 
that the scar was tender to the touch of a comb.  There was 
slight decrease in sensation surrounding the scar; otherwise, 
the veteran was asymptomatic.  Examination reflected a 4-
centimeter, diagonally oriented scar over the medial third of 
the left eyebrow in the frontal area. 

During the December 2004 VA examination, the veteran was 
assessed with a superficial scar on the left frontal scalp.  
Examination reflects a linear scar 2.5 centimeters in length 
and 0.75 centimeters in width.  The scar was slightly and 
irregularly elevated to 0.25 centimeters, and was moderately 
tender on deep pressure.  The scar was freely movable, the 
skin was intact, there was no instability, and the scar did 
not affect function in a significant way.  

The veteran has been assigned a 10 percent evaluation under 
Diagnostic Code 7804 for a tender scar on the left frontal 
scalp. See 38 C.F.R. § 4.118, Diagnostic Code 7804 (Prior to 
and from to Aug. 20, 2002).  A 10 percent evaluation is the 
maximum rating available under Diagnostic Code 7804, and no 
other diagnostic code would afford the veteran a higher 
rating in view of the symptomatology demonstrated, as set 
forth above.  

c.  Residuals of a Right Foot Ganglion Cyst Removal

During the June 2000 VA examination, the veteran reported 
that he had soreness secondary to friction with his shoe, but 
the examiner noted that this did not occur if he wore 
appropriate shoes. 

During the December 23, 2004 VA examination, the veteran 
again reported tenderness and irritation to his ganglion scar 
when he wore rigid dress shoes, and noted that as a result, 
he wore softer shoes.  The veteran was assessed with a 
superficial scar on the dorsal aspect of the right foot.  
Examination reflected a vertically oriented linear scar over 
the second metatarsal that was 2.5 centimeters in length and 
2 millimeters in width.  The scar was freely movable, the 
skin was intact, there was no instability, and the scar did 
not affect function in a significant way.  Range of motion of 
the foot was not impaired by the scar.  The examiner stated 
that the scar appeared to be mild to moderately tender 
subjectively by the veteran, but no other abnormalities were 
found.  

Prior August 20, 2002, the Board finds that a compensable 
evaluation is not warranted for the residuals of removal of a 
ganglion cyst of the right foot, under Diagnostic Code 7804.  
See 38 C.F.R. § 4.118, Diagnostic Code 7804 (Prior to Aug. 
20, 2002).  During the June 2000 VA examination, although the 
veteran reported that the scar was tender when he wore dress 
shoes, it was not shown to be painful on objective 
demonstration.  

From December 23, 2004, the Board finds that a 10 percent 
evaluation is warranted under Diagnostic Code 7804 for a scar 
that is superficial and painful on examination. See 38 C.F.R. 
§ 4.118, Diagnostic Code 7804 (From to Aug. 20, 2002).  
During the December 23, 2004 VA examination, the veteran was 
assessed with a superficial scar, and the examiner indicated, 
on examination, that the veteran's right foot scar was mild 
to moderately tender subjectively by the veteran.  

The Board has considered whether a higher rating for a left 
scapula scar, laceration scar on the left frontal scalp, and 
residuals of a right foot ganglion cyst removal is warranted 
under other Diagnostic Codes pertaining to scars.  However, 
the veteran's scars are not shown to result in any limitation 
of function to warrant additional evaluation under Diagnostic 
Code 7805.  See 38 C.F.R. § 4.118, Diagnostic Code 7805 
(2006).  During the December 2004 VA examination, the 
examiner indicated, in reference to scars on the left frontal 
scalp and right foot, that the veteran had normal skin 
texture; no adherence to underlying tissue; no atrophy, 
ulceration, or breakdown of skin; no underlying soft tissue 
damage, inflammation, edema, or keloid formation; no 
discoloration, induration, or inflexibility of the skin near 
the scar; no disfigurement; and no limitation of motion due 
to the scar.  The evidence of record does not reflect a scars 
that are deep or that cause limited motion, superficial and 
unstable scars, or a disfigurement of the head, face, or neck 
which warrant a higher rating under other provisions of the 
Code.  See 38 C.F.R. § 4.118 (2006).

C.  Conclusion

The Board has also considered the potential application of 
other various provisions, including 38 C.F.R. § 3.321(b)(1), 
for exceptional cases where scheduler evaluations are found 
to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  However, the veteran's disability has not been 
shown to cause marked interference with employment beyond 
that contemplated by the Schedule for Rating Disabilities, 
has not necessitated frequent periods of hospitalization, and 
has not otherwise rendered impractical the application of the 
regular schedular standards utilized to evaluate the severity 
of the disability.  Thus, the Board finds that the 
requirements for referral for an extraschedular evaluation 
under 38 C.F.R. § 3.321(b)(1) have not been met. Bagwell v. 
Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 
218 (1995).

The preponderance of the evidence is against finding that 
residuals of a left ankle fracture have increased to warrant 
a higher rating evaluation.  The Board concludes that the 
evidence supports a 30 percent rating for sinusitis.  The 
veteran's claim for an evaluation in excess of 10 percent for 
service-connected tinnitus must be denied as a matter of law.  
The preponderance of the evidence is against finding that the 
veteran's service-connected scar on the left scapula warrants 
a compensable rating evaluation.  The preponderance of the 
evidence is against finding that the veteran's laceration 
scar on the left frontal scalp has increased to warrant a 
higher rating evaluation.  The Board concludes that from 
December 23, 2004, the evidence supports a 10 percent 
evaluation for residuals of a ganglion cyst removal of the 
right foot.

In making this determination, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the 
doubt, but there is not such a state of equipoise of positive 
and negative evidence to otherwise grant the veteran's claim.




ORDER

An increased evaluation for residuals of a left ankle 
fracture, in excess of 20 percent, is denied.

A 30 percent evaluation, but no more, is granted for 
sinusitis subject to the law and regulations governing the 
payment of monetary benefits. 

An increased evaluation for tinnitus, in excess of 10 
percent, is denied.

An initial compensable evaluation for scar of the left 
scapula is denied.

An increased evaluation for laceration scar of the left 
frontal scalp, in excess of 10 percent, is denied.

From December 23, 2004, a 10 percent evaluation, but no more, 
is granted for residuals of a ganglion cyst removal of the 
right foot subject to the law and regulations governing the 
payment of monetary benefits. 


REMAND

1.  Gastroesophageal Reflux Disease, Sleep Apnea, and Tinea 
Versicolor and Inextricably Intertwined Issues

In a May 2003 statement submitted to the RO while the case 
was at the Board, the veteran expressed disagreement with an 
October 2002 rating decision, which assigned a 60 percent 
evaluation for gastroesophageal reflux disease, and denied 
entitlement to service connection for sleep apnea and for 
tinea versicolor.  The Board finds that the May 2003 
statement was a timely notice of disagreement.  

A statement of the case which addresses the issues of an 
increased rating for (1) gastroesophageal reflux disease, and 
entitlement to service connection for (2) sleep apnea, 
claimed as a sleep disorder, and (4) tinea versicolor, has 
not been associated with the claims file.

The filing of a notice of disagreement places a claim in 
appellate status.  The failure to issue a statement of the 
case in such a circumstance renders a claim procedurally 
defective and necessitates a remand.  See 38 C.F.R. §§ 19.9, 
20.200, 20.201 (2005); see also Manlincon v. West, 12 Vet. 
App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
Archbold v. Brown, 9 Vet. App. 124 (1996).  The purpose of 
the remand is to give the RO an opportunity to cure this 
defect.  Thereafter, the RO should return the claims file to 
the Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997); 
see also In re Fee Agreement of Cox, 10 Vet. App. 361, 374 
(1997) (holding that if the claims file does not contain a 
notice of disagreement, a statement of the case and a VA Form 
9 [substantive appeal], the Board is not required and has no 
authority to decide the claim).

As previously noted, in a February 2005 rating decision, the 
RO granted service connection for left knee strain and for a 
neck disability.  This was a complete grant of benefits with 
respect to the issues of service connection for left knee 
strain and a neck disability.  However, in a December 2006 
statement, the veteran's representative indicated that 
current issues on appeal included entitlement to an increased 
rating for left knee strain, and entitlement to a compensable 
rating for a neck disability.  While such statement is not 
construed as a timely filed notice of disagreement and such 
issues are not in appellate status, the statement does raise 
a new claim for increased ratings for those disabilities.  
See 38 C.F.R. § 20.302 (2006).  Since a favorable decision on 
those matters could impact the issue of entitlement to a 
TDIU, such issues are inextricably intertwined with an issue 
that is in appellate status (the TDIU issue).  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).  The RO should address 
these matters on remand.  

2.  TDIU

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2006).  The 
Board has reviewed the evidence on file and finds that 
further development is necessary prior to appellate review of 
the veteran's claim.

The veteran is service-connected for gastroesophageal reflux 
disease, a fracture of the left ankle, tinnitus, sinusitis, a 
laceration scar on the left frontal scalp, a scar on the left 
scapula, and post-operative residuals of a ganglion cyst 
removal in the right foot, left knee strain, and a neck 
disability.  He has an overall combined evaluation of 80 
percent.  The record shows that the veteran also has a number 
of nonservice-connected physical and psychiatric 
disabilities. 

The veteran contends that he is unable to work because of the 
severity of his combined service-connected disabilities.  
During a June 2000 VA examination, the examiner opined that 
the veteran's tinnitus, residuals of a fracture of the left 
ankle, scar on the left frontal scalp, residuals of a 
ganglion cyst removal, and bilateral pes planus did not make 
the veteran unemployable.  During a June 2000 survey by a VA 
social worker, the veteran reported that he was unable to 
work due to his various medical problems; however, the social 
worker noted no obvious physical abnormalities. 

Since the June 2000 evaluations, the veteran has been 
service-connected for GERD, notably rated as 60 percent 
disabling, and a neck disability, which was assigned a 0 
percent (non-compensable) evaluation as well as a left knee 
disorder.  Further, the Board by its decision this date has 
increased the ratings assigned two of the veteran's service-
connected disabilities and the veteran's representative has 
raised the issue of entitlement to increased ratings for the 
veteran's neck and left knee disabilities.  It is unclear 
whether the veteran's current service-connected disabilities 
render him unable to secure or follow a substantially gainful 
occupation.  As such, the Board finds that VA examination is 
necessary to address whether the veteran is able to work in 
light of the effect of his current service-connected 
disabilities.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of 
the case addressing the issues of an 
increased rating for (1) gastroesophageal 
reflux disease, and entitlement to 
service connection for (2) sleep apnea, 
claimed as a sleep disorder, and (3) 
tinea versicolor.  The veteran should be 
given an opportunity to perfect an appeal 
by submitting a timely substantive 
appeal.  The RO should advise the veteran 
and his representative that the claims 
file will not be returned to the Board 
for appellate consideration of this issue 
following the issuance of the statement 
of the case unless he perfects his 
appeal.

2.  The RO should formally adjudicate the 
inextricably intertwined claims of 
entitlement to an evaluation in excess of 
10 percent for left knee strain and a 
compensable evaluation for a neck 
disability.  The veteran should be 
notified of the decision and of his 
appellate rights.  If the veteran 
expresses disagreement with the decision 
and submits a substantive appeal after 
the issuance of a statement of the case, 
these issues should be returned to the 
Board along with the other issues already 
in appellate status.

3.  The veteran should be afforded a 
examination to determine whether it is at 
least as likely as not that the veteran's 
service-connected disabilities (to 
include gastroesophageal reflux disease, 
a fracture of the left ankle, tinnitus, 
sinusitis, a laceration scar of the left 
frontal scalp, a scar of the left 
scapula, and post-operative residuals of 
a ganglion cyst removal in the right 
foot, left knee strain, and a neck 
disability) would prevent him from 
obtaining and maintaining substantially 
gainful employment.  The claims folder 
should be made available to the examiner 
prior to examination. A complete 
rationale for all opinions and 
conclusions should be provided.  

4.  When the development has been 
completed, the RO should review the case 
again based on the additional evidence.  
If the benefit sought is not granted, the 
RO should furnish the veteran and his 
representative with a supplemental 
statement of the case, and should give 
the veteran a reasonable opportunity to 
respond before returning the record to 
the Board for further review. 


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

All claims remanded by the Board or by the CAVC for 
additional development or other appropriate action shall be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


